IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


MB&R PIPING CONTRACTORS, INC.,           : No. 116 WAL 2017
                                         :
                 Respondent              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
BOROUGH OF EAST BRADY,                   :
                                         :
                 Respondent              :
                                         :
                                         :
           v.                            :
                                         :
                                         :
GIBSON-THOMAS ENGINEERING CO.,           :
INC.,                                    :
                                         :
                 Petitioner              :


                                    ORDER



PER CURIAM

     AND NOW, this 8th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.